         Case 1:16-cv-10386-LTS Document 317 Filed 03/16/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 ALEXANDER STYLLER, INTEGRATED
 COMMUNICATIONS & TECHNOLOGIES,
 INC., JADE CHENG, JASON YUYI, CATHY                 Civil Action No. 1:16-CV-10386 (LTS)
 YU, CAROLINE MARAFAO CHENG,
 PUSHUN CHENG, CHANGZHEN NI,
 JUNFANG YU, MEIXIANG CHENG,
 FANGSHOU YU, and CHANGHUA NI,

                                Plaintiffs,

        vs.

 HEWLETT-PACKARD FINANCIAL
 SERVICES COMPANY, HEWLETT-
 PACKARD FINANCIAL SERVICES (INDIA)
 PRIVATE LIMITED, HP INC., HEWLETT
 PACKARD ENTERPRISE COMPANY, and
 DAVID GILL,

                                Defendants.




DECLARATION OF KEVIN C. QUIGLEY IN SUPPORT OF DEFENDANTS’ MOTION
      FOR PARTIAL SUMMARY JUDGMENT AND DAUBERT MOTION


       I, Kevin C. Quigley, under penalty of perjury under the laws of the United States, declare

as follows:

       1.     I am an attorney at the law firm of Choate, Hall & Stewart, LLP. I, along with my

colleagues, represent Defendants Hewlett-Packard Financial Services Company, Hewlett-Packard

Financial Services (India) Private Limited, HP Inc., Hewlett Packard Enterprise Company, and

David Gill (“Defendants”) in the above-captioned litigation. I submit this declaration along with

Defendants’ Motion for Summary Judgment on Plaintiffs’ Counterfeiting Claims (Counts I-VI)

and Defendants’ Daubert Motion to Exclude the Testimony of Nicholas Xuanlai Fang, Ph.D.



9658029v1
         Case 1:16-cv-10386-LTS Document 317 Filed 03/16/20 Page 2 of 4



        2.      Attached hereto as Exhibit 1 is a true and correct copy of a document titled

“Referral and Revenue Share Agreement,” between Hewlett-Packard Financial Services (India)

Private Limited and ICT Company, dated December 6, 2011.

        3.      Attached hereto as Exhibit 2 is a true and correct copy of a document titled

“Purchase Order,” along with attachments thereto, from Shinto Creative Elements Private Limited

to Hewlett-Packard Financial Services (India) Private Limited, dated December 21, 2011,

produced by Defendants in this litigation and bates labeled DEF0001138-1174. Attachment

DEF0001174 is a native Excel spreadsheet, provided here in PDF form.

        4.      Attached hereto as Exhibit 3 is a true and correct copy of a document with the file

name “schedules 1 2 & 3 – In stockxlsx.xlsx,” produced by Defendants in this litigation and bates

labeled DEF0000042. The document is a native Excel spreadsheet, provided here in PDF form.

        5.      Attached hereto as Exhibit 4 is a true and correct copy of the Expert Report of

Nicholas Xuanlai Fang, Ph.D., dated December 16, 2019, with accompanying Exhibits 1-6,

produced by Plaintiffs in this litigation.

        6.      Attached hereto as Exhibit 5 is a true and correct copy of the Rebuttal Expert Report

of Shelley Raina Regarding the Authenticity of the Seized Equipment, dated January 15, 2020,

with accompanying Exhibits 1 and Appendix A, produced by Defendants in this litigation.

        7.      Attached hereto as Exhibit 6 is a true and correct copy of the transcript of the

deposition of Nicholas Xuanlai Fang, Ph.D., dated February 3, 2020.

        8.      Attached hereto as Exhibit 7 is a true and correct copy of a letter (without

attachment containing personal identifying information) from Plaintiffs’ counsel, Dimitry Joffe,

to Defendants’ counsel, Paul Saso, dated February 16, 2020.




                                                -2-
9658029v1
        Case 1:16-cv-10386-LTS Document 317 Filed 03/16/20 Page 3 of 4



       Signed under the penalties of perjury this 16th day of March, 2020

                                            /s/ Kevin C. Quigley
                                            Kevin C. Quigley (BBO No. 685015)




                                             -3-
9658029v1
         Case 1:16-cv-10386-LTS Document 317 Filed 03/16/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I, Christina T. Lau, Attorney for Defendants Hewlett-Packard Financial Services

Company, Hewlett-Packard Financial Services (India) Private Limited, HP Inc., Hewlett Packard

Enterprise Company, and David Gill, hereby certify that the foregoing document was filed using

the CM/ECF system and electronic notice will be sent to registered participants as indicated on the

Notice of Electronic Filing (NEF) on March 16, 2020.


                                                     /s/Christina T. Lau
                                                     Christina T. Lau




                                               -4-
9658029v1
